Citation Nr: 0807521	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for tinea cruris.  

5.  Entitlement to service connection for onychomycosis.  

6.  Entitlement to service connection for actinic keratosis.  

7.  Entitlement to service connection for acne.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission
WITNESS AT HEARING ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1966 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2008, the veteran appeared at the VA office in El 
Paso, Texas and testified at a video conference hearing that 
was conducted by the undersigned Veterans Law Judge sitting 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not diagnosed.  

2.  Sleep apnea is not diagnosed.  

3.  Tinea pedis was not affirmatively shown to have been 
present contemporaneously with service; and tinea pedis, 
first documented after separation from service, is unrelated 
to a disease, injury, or event, including exposure to Agent 
Orange, of service origin.

4.  Tinea cruris was not affirmatively shown to have been 
present contemporaneously with service; and tinea cruris, 
first documented after separation from service, is unrelated 
to a disease, injury, or event, including exposure to Agent 
Orange, of service origin.

5.  Onychomycosis was not affirmatively shown to have been 
present contemporaneously with service; and onychomycosis, 
first documented after separation from service, is unrelated 
to a disease, injury, or event, including exposure to Agent 
Orange, of service origin.

6.  Actinic keratosis was not affirmatively shown to have 
been present contemporaneously with service; and actinic 
keratosis, first documented after separation from service, is 
unrelated to a disease, injury, or event, including exposure 
to Agent Orange, of service origin. 

7.  Acne was not affirmatively shown to have been present 
contemporaneously with service; and acne, first documented 
after separation from service, is unrelated to a disease, 
injury, or event, including exposure to Agent Orange, of 
service origin.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

2.  Sleep apnea is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Tinea pedis is not due to disease or injury that was 
incurred in or aggravated by service; tinea pedis is not a 
disease subject to the presumption of service connection due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Tinea cruris is not due to disease or injury that was 
incurred in or aggravated by service; tinea cruris is not a 
disease subject to the presumption of service connection due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Onychomycosis is not due to disease or injury that was 
incurred in or aggravated by service; onychomycosis is not a 
disease subject to the presumption of service connection due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Actinic keratosis is not due to disease or injury that 
was incurred in or aggravated by service; actinic keratosis 
is not a disease subject to the presumption of service 
connection due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

7.  Acne is not due to disease or injury that was incurred in 
or aggravated by service; acne is not a disease subject to 
the presumption of service connection due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in June 2003 and November 2003 (which was resent in 
December 2003).  The veteran was notified of the type of 
evidence necessary to substantiate the claims of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit evidence, which 
would include any evidence in his possession, that pertained 
to the claims.  The notice included the general provisions 
for the effective date of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); 

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable).  

As for the degree of disability assignable, as the claims for 
service connection are denied, no disability rating and 
effective date can be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
personnel records, VA records, and private medical records 
identified by the veteran, including treatment records from 
W.F., M.D., dated in 1997 and 1998.  The RO was unsuccessful 
in obtaining the veteran's service medical records, as noted 
in its May 2004 VA Memo regarding the unavailability of 
service records.  Due to its unsuccessful attempts to obtain 
the service medical records, the RO in a letter dated in 
January 2004 and May 2004 requested the veteran to furnish 
alternative sources of evidence such as statements from 
individuals with whom he served, letters written or 
photographs taken during service, and pharmacy prescription 
records.  The veteran has not identified any other pertinent 
evidence for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection, and further development in this 
respect is not required for the following reasons.  There is 
no record of post-traumatic stress disorder, sleep apnea, or 
a skin disorder, or complaints relative thereto, during or 
contemporaneous with service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to 
these disabilities from the time of service until many years 
later.  Additionally, there is no current diagnosis of post-
traumatic stress disorder or sleep apnea.  

As the evidence does not indicate that the disabilities at 
issue may be associated with service, a medical examination 
or medical opinion is not required for each of the claims 
under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection requires (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

Documentation in the file shows that efforts to obtain the 
veteran's service medical record were unsuccessful.  In such 
a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Analysis
Post-traumatic Stress Disorder

The veteran claims that he currently has post-traumatic 
stress disorder related to various incidents during service, 
to include the following:  being subject to Russian 
submarines, hurricanes, and tsunamis while aboard the U.S.S. 
HANCOCK, 

where there was also a reported loss of jets and shipboard 
fires; being stressed to the point of cracking up while 
serving at a Naval station in Iceland, where a mine nearly 
exploded, blasting caps nearly set off dynamite, and his job 
entailed training on the disarming of live mines; and sitting 
next to a burn victim upon returning home on an airplane.  

Service personnel records show that the veteran served on 
active duty in the Navy from November 1966 to August 1974.  
He was attached to the mobile mine assembly team beginning 
December 1966, and later his service included a tour aboard 
the U.S.S. HANCOCK, beginning September 1972.  He has been 
authorized to wear the Vietnam Service Medal (although it was 
not issued), has been recognized as having performed 
qualifying service during September 1972 for the Republic of 
Vietnam Campaign Medal with device, and had service in a 
hostile fire pay zone for the period of September 1972.  
There is no service medical evidence available to show 
complaints, findings, history, treatment, or diagnosis of 
post-traumatic stress disorder during or contemporaneous with 
service.  

After service, while private and VA medical records show 
complaints relative to mental problems beginning many years 
after service, the records do not show any diagnosis of post-
traumatic stress disorder.  For example, records from W.F., 
M.D., dated from 1997 to 1998, indicate that the veteran 
reported sleeping troubles, experiencing out-of-body 
episodes, thinking he had extra-sensory perception and could 
predict earthquakes, and preoccupations with aliens.  On a 
patient prescription log, the diagnoses were paranoid 
schizophrenia and rule out major depression and organic 
affective disorder.  On a VA mental health clinic psychiatric 
evaluation in May 2003, the veteran was diagnosed with a 
psychotic disorder, not otherwise specified.  On a July 2003 
VA outpatient record, he was diagnosed with paranoid 
schizophrenia by history and a history of injury to the head 
with craniotomy.  



To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  A layperson is not competent to 
diagnose post-traumatic stress disorder, as by regulation 
such a diagnosis requires medical evidence diagnosing the 
condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, there is no valid claim for 
service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, and as there is no competent medical 
evidence of a current diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Sleep Apnea

The veteran claims that he currently has sleep apnea related 
to service.  He has also contended that the sleep disorder is 
secondary to post-traumatic stress disorder.  

There is no service medical evidence available to show 
complaints, findings, history, treatment, or diagnosis of 
sleep apnea during or contemporaneous with service.  After 
service, while private and VA medical records show complaints 
relative to sleeping difficulties beginning many years after 
service, the records do not show any diagnosis of sleep 
apnea.  For example, in treatment records from W.F., M.D., 
dated from 1997 to 1998, the veteran reported sleeping 
troubles and was prescribed Seroquel (the veteran submitted 
an empty packet for his prescription for inclusion in the 
record).  

VA records, to include a May 2003 mental health evaluation, 
shows that the veteran complained of severe sleeping 
problems.  Still, there is no diagnosis of sleep apnea at 
that time or at any other time.  

Thus, as the record stands, there is no satisfactory proof 
that the veteran has a current diagnosis of sleep apnea.  In 
order to establish service connection, there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

As for the veteran's statements and testimony, relating sleep 
apnea to service and to post-traumatic stress disorder (for 
which service connection has not been established), although 
the veteran is competent to describe symptoms of sleep 
difficulty, where as here, the questions involve a medical 
diagnosis or medical causation, competent medical evidence is 
required to substantiate the claim because the veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, sleep apnea is not a condition under 
case law, where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
of the disability is medical in nature, that is, not capable 
of lay observation. 

Where as here, the medical diagnosis of sleep apnea is not 
capable of lay observation, the veteran's statements as a lay 
person are not competent evidence on the questions of a 
medical diagnosis or on medical causation.



As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Skin Disorders

The veteran claims that he currently has various skin 
disorders related to service, specifically tinea pedis, tinea 
cruris, onychomycosis, actinic keratosis, and acne.  He 
testified that he was initially treated for skin problems in 
July 1973, while off the coast of Vietnam.  He stated that 
his skin problems have become worse since then.  

There is no service medical evidence available to show 
complaints, findings, history, treatment, or diagnosis of any 
type of skin disorder during or contemporaneous with service.  
After service, the private and VA medical records are devoid 
of any reference to a skin condition for more than two 
decades.  Private medical records do not indicate diagnosis 
or treatment of a skin disability, and VA records show that 
the veteran underwent an Agent Orange examination in 2003, 
with findings by a dermatologist of tinea cruris, tinea 
pedis, onychomycosis, acneform eruptions on the trunk and 
lower extremities, and actinic changes with actinic keratosis 
and scarring.  On that examination, the veteran reported that 
he might have been exposed to Agent Orange in Vietnam.  There 
was no medical opinion offered concerning the date of onset 
of the skin disorders.  
 
Although the evidence shows that the veteran is currently 
diagnosed with tinea pedis, tinea cruris, onychomycosis, 
actinic keratosis, and acne, the disorders were initially 
manifest in 2003, nearly 30 years after his discharge from 
service in 1974.  



The absence of documented complaints for more than 25 years 
after service weighs against the claims.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claims of service connection for the 
claimed skin disorders based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  

Regarding whether herbicide exposure while serving aboard a 
ship in the waters offshore of Vietnam may have resulted in 
the veteran's claimed disorders, it is noted that his claimed 
skin disorders are not among the listed diseases associated 
with exposure to herbicides, for which service connection on 
a presumptive basis is warranted under 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  And there is 
no medical evidence that the claimed skin disorders are 
actually caused by exposure to Agent Orange.  

To the extent that the veteran relates his various skin 
disorders to service, where as here the determinative issue 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to 
substantiate the claims.  A layperson is competent to 
identify a medical condition where the condition is a simple 
one, such as a broken leg as opposed to a form of cancer, but 
a lay person is not qualified through education, training, 
and expertise to offer an opinion on a medical diagnosis or 
on medical causation, which is not capable of lay 
observation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

In this case, the veteran's statements and testimony are not 
competent evidence on the question of a medical diagnosis or 
medical causation, because his specifically claimed skin 
disorders are not conditions under case law where lay 
observation has been found to be competent.  

While the veteran may describe the symptoms and location of a 
skin disorder, such as when he testified about a rash on the 
thigh during service, the medical diagnosis and causation of 
each of his current skin disorders is not capable of lay 
observation, because the questions in this case involve 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of a skin disorder, which is beyond the competency of a 
layperson such as the veteran.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claims of service connection for 
tinea pedis, tinea cruris, onychomycosis, actinic keratosis, 
and acne, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for sleep apnea is denied.  

Service connection for tinea pedis is denied.  

Service connection for tinea cruris is denied.  

Service connection for onychomycosis is denied.  

Service connection for actinic keratosis is denied.  

Service connection for acne is denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


